Citation Nr: 1543400	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability claimed as shin splints. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 



INTRODUCTION

The Appellant has National Guard and Reserve service, and has a period of active duty for training (ADT) from January 8, 1984, to July 13, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Board remanded this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral lower extremity disability claimed as shin splints is not attributable to service.


CONCLUSION OF LAW

A bilateral lower extremity disability claimed as shin splints was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Appellant was provided with the relevant notice and information in a May 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Appellant's relevant records including the service treatment records (STRs) have been obtained and associated with the record.  The Appellant was also provided with a VA examination and addendum opinion which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Appellant).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Reasonable doubt concerning any matter material to the determination is resolved in the Appellant's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Appellant asserts that he incurred bilateral shin splints during service and that he has suffered from them since that time.  In a May 2011 Report of Contact, the Appellant denied having had any real treatment for his claimed disability and reported only the use of over-the-counter medication.

A review of the STRs reveals that in February 1984, dated during his period of ADT, the Appellant complained of left lower leg pain and was diagnosed with early shin splints.  In April 1984, the Appellant was diagnosed as having right peroneal tendonitis.  It May 1984, he was treated by the podiatry section with a gel cast for the right peroneal tendonitis.  On his Report of Medical History at the time of his June 1984 separation examination, the Appellant complained of leg cramp, but no diagnosis was made on physical examination.  

Post-service and in conjunction with his claim, the Appellant was afforded a VA examination in July 2013.  The VA examiner diagnosed the Appellant with bilateral shin splints or history thereof.  The Appellant reported that he was diagnosed during service with shin splints and wore a gel cast on the left leg for four to six weeks.  He reported that only the left side was affected.  However, he denied any additional diagnosis or treatment since that time.  The Appellant complained of tightness to the left shin as well as tingling and numbness to the left lower extremity below the knee to the foot for the past five years.  He reported his smoking and alcohol use history.  The examiner noted the Appellant's inservice left lower leg complaints and diagnosis of early shin splints, but noted that the STRs did not indicate that the Appellant was given a gel cast for early shin splints. The examiner opined that the Appellant's current symptoms began in the last five to ten years and were more consistent with early peripheral vascular disease (PVD) and varicose veins secondary to smoking and chronic alcohol use and not likely caused by or secondary to his in-service diagnosis of early shin splints.

The Board previously found this July 2013 examination opinion to be inadequate because while the examiner diagnosed the Appellant with PVD and varicose veins and opined that such are less likely related to in-service early shin splints and likely caused by smoking and alcohol use, in the portion of the examination report reserved for diagnoses, it was unclear as to whether the examiner was indicating that the Appellant had a current diagnosis of bilateral shin splints.  Further, the Board also noted that the Appellant was seen in service for peroneal tendonitis and in fact had been provided a gel cast.  Thus, a clarifying addendum opinion was requested.  

In September 2015, the VA addendum opinion was provided.  The examiner opined that the Appellant's current condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner noted that the STRs dated in February 1984 showed that the Appellant was found to have tenderness in both tibias and was given a diagnosis of "early shin splints" which was treated conservatively and there were no further treatments or evaluations for shin splints in the remainder of his medical records.  In April 1984, the examiner indicated that the Appellant was treated for a right peroneal tendinitis and placed in a short leg walking cast followed by a gel cast which resolved without residual.  The examiner explained that a right peroneal tendinitis is a different condition diagnostically and anatomically from shin splints and are not related.  The examiner then noted that in June 1984, the Appellant underwent separation physical examination and there was no mention of peroneal tendinitis or shin splints in the Appellant's history.  The history denoted "leg cramps."  Thereafter, the examiner stated that the STRs were silent for any treatments for leg cramps and on the Appellant's separation examination by the clinician found a normal examination of the lower extremities and no diagnostic findings related to the lower extremities, bilaterally.  The examiner noted that the medical definition of the layman's term "shin splints" was medial tibial stress syndrome which is an inflammatory response to the connective tissue of the lower leg to repeated loading and it develops in people who suddenly increase their level of physical activity usually from intense exercise such as running.  The examiner stated that the history that the Appellant reported in his compensation and pension evaluation of July 2013 described tightness in the left shin for 5-10 years with walking approximately 2 blocks and with prolonged sitting after 20 minutes or standing after 15-20 minutes.  The Appellant also described a tingling and numbness of the left lower extremity below the knee to the foot for approximately 5 years.  The examiner opined that these symptoms are not consistent with a medial tibial stress syndrome, but rather another etiology such as PVD or similar diagnosis which are not related at all to the conditions and diagnoses from service (peroneal tendinitis and shin splints).   Thus, in sum, the examiner concluded that the Veteran does not have peroneal tendinitis or shin splints and current diagnoses (PVD and varicose veins) are not etiologically related to service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner who provided the addendum opinion was aware of the Appellant's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Appellant's own opinion that his leg pain and cramping after service and at the current time are a continuation of his inservice diagnoses of peroneal tendinitis and shin splints.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone and the Board in fact found that medical clarification was needed.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Appellant's opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the foregoing, the Board finds that the inservice diagnoses of peroneal tendinitis and shin splints resolved with treatment.  The current diagnoses of PVD and varicose veins are not attributable to the inservice diagnoses or otherwise to service.  Accordingly, service connection for a bilateral lower extremity disability claimed as shin splints is not warranted.  


ORDER

Service connection for a bilateral lower extremity disability claimed as shin splints is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


